


117 HR 1714 IH: Speedy Updates Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1714
IN THE HOUSE OF REPRESENTATIVES

March 9, 2021
Ms. Spanberger (for herself and Mr. Johnson of South Dakota) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Comptroller General of the United States to submit a report evaluating the process used by the Federal Communications Commission for establishing, reviewing, and updating upload and download broadband internet access speed thresholds, and for other purposes.


1.Short titleThis Act may be cited as the Speedy Updates Act of 2021.  2.GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives, the Committee on Agriculture of the House of Representatives, the Committee on Transportation and Infrastructure of the House of the Representatives, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that evaluates the process used by the Commission for establishing, reviewing, and updating the upload and download broadband internet access speed thresholds, including—
(1)how the Commission reviews and updates broadband internet access speed thresholds; (2)whether the Commission considers future broadband internet access speed needs when establishing broadband internet access speed thresholds, including whether the Commission considers the need, or the anticipated need, for higher upload or download broadband internet access speeds in the five-year period and the ten-year period after the date on which a broadband speed threshold is to be established; and
(3)how the Commission considers the impacts of changing uses of the internet in establishing, reviewing, or updating broadband internet access speed thresholds, including— (A)the proliferation of internet-based business;
(B)working remotely and running a business from home; (C)video teleconferencing;
(D)distance learning; (E)in-house web hosting; and
(F)cloud data storage.   